Title: To Alexander Hamilton from Nathan Rice, 23 May 1799
From: Rice, Nathan
To: Hamilton, Alexander


My General
Boston May 23d 1799

In your favour of the 4th you have expressed your assent, that a change in the association of the Officers, might be made for good reasons. On a more mature consideration of the Division of my circle into subdistricts, from the information I have obtained, I am led to fix on Brookfield as the rendevous of a subdistrict; I am confident it will be more beneficial for the recruiting service, the young men within the limits of the 2d district have generally been in the habits of entering the sea service, have experienced the superior emoluments of that life & will very few of them I think enlist as Soldiers, & it so happens that not a single Officer who has received an appointment in the Army resides within three of those subdistricts. I have therefore thought it adviseable to remove the One at Bridgewater, to Brookfield. The Exchange therefore I would propose, and I do it by the desire of Colo. Hunnewell & full assent of the parties, is that Captain Draper who is an Inhabitant of Brookfield and his 2d Lieut Mr Durant, might be assigned to my Regiment, in which case I shall station him at Brookfield where his influence is great, & that Captain Brown with his 2d Lieut. Mr. Harrington who belong within the 15th. Circle, where he also is represented as a very influencial and popular man, may be transfered to the 15 Regt. each of which Officers if they continue as now arranged, must be removed to a considerable distance from the places of their abode and their influence in a great measure be lost. I have not other views in proposing these exchanges but the good of the service. Should you assent, Brookfield will be considered as subdistrict No 5. & belonging to the 1st: district under Major Walker Worcester No 6 Capt. Chandler, Boston No 7. Capn. Thwing, Dedham No 8 Capt. Tolman, Taunton No 9 Capt. Emery, Plymouth No 10 Lieut Rand, the 2d. District, under Major Winslow. No reasons at present induce me to propose any other exchange of Officers. There are several vacancies in the Regiment. I am confident, with submission, that the good of the service require them to be filled. I have received a number of applications for my influence in obtaining appointments, I have written to the Secretary of War on the Subject, I could wish to be informed in what way & by whose recommendation the Surgeons and the mates are to be appointed to the Regiment.
I have the honor to be with the utmost respect yr. Humbl. Serv.
N: Rice
Genl Hamilton
